Case 2:20-cv-11402-PA-MRW Document 19 Filed 04/07/21 Page 1 of 1 Page ID #:98


 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10   MAISHA HENSON,                                  CV 20-11402 PA (MRWx)
11                 Plaintiff,                        JUDGMENT
12          v.
13   NATIONWIDE CREDIT, INC.,
14                 Defendant.
15
16          Pursuant to this Court’s April 7, 2021, Minute Order granting the Motion to Dismiss
17   filed by defendant Nationwide Credit, Inc. (“Defendant”), which dismissed the claims
18   asserted by plaintiff Maisha Henson (“Plaintiff”) without leave to amend and with prejudice,
19          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant shall
20   have judgment in its favor against Plaintiff.
21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims
22   are dismissed with prejudice.
23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff take
24   nothing and that Defendant have its costs of suit.
25
26    DATED: April 7, 2021                            ___________________________________
27                                                               Percy Anderson
                                                        UNITED STATES DISTRICT JUDGE
28
